[Cite as Taylor v. Ohio Dept. of Rehab. & Corr., 2011-Ohio-5325.]



                                                        Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us



HARLIN TAYLOR

       Plaintiff

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant                  Case No. 2009-02821

Judge Clark B. Weaver Sr.
Magistrate Anderson M. Renick

MAGISTRATE DECISION




        {¶1} Plaintiff brought this action alleging negligence. The issues of liability and
damages were bifurcated and the case proceeded to trial on the issue of liability.
        {¶2} At all times relevant, plaintiff was an inmate in the custody and control of
defendant at the London Correctional Institution (LCI) pursuant to R.C. 5120.16. On
October 19, 2008, plaintiff fell from the top bunk in his cell and suffered injuries to his
neck and head. Plaintiff testified that he is an insulin-dependent diabetic and that prior
to arriving at LCI on September 16, 2008, he was incarcerated at the Correctional
Reception Center (CRC) where he had been issued both a special diet card and a lower
bunk restriction. (Plaintiff’s Exhibit 1.) According to plaintiff, when he arrived at LCI he
was informed that his restrictions from CRC would not be honored and that lower bunk
restrictions were provided only to inmates with serious medical conditions such as heart
disease or insulin-dependent diabetes. Plaintiff recalled being examined by a nurse on
that same day, but “nothing happened.” (Plaintiff’s Exhibit 2.) Plaintiff’s medical records
from September 16, 2008, show that he was examined by a member of the LCI medical
Case No. 2009-02821                           -2-                 MAGISTRATE DECISION

staff who made the notation “B.B.” However, plaintiff offered no testimony as to who
conducted the examination or what the notes taken as a result of the examination
indicate.   (Plaintiff’s Exhibit 6.)   Plaintiff admitted that he did not file any written
grievance, but stated that he orally complained to LCI staff about not being issued a
lower bunk restriction. Plaintiff asserts that defendant was negligent in not providing
him with a lower bunk restriction prior to his fall.
       {¶3} In order for plaintiff to prevail upon his claim of negligence, he must prove
by a preponderance of the evidence that defendant owed him a duty, that defendant’s
acts or omissions resulted in a breach of that duty, and that the breach proximately
caused his injuries. Armstrong v. Best Buy Co., Inc., 99 Ohio St.3d 79, 81, 2003-Ohio-
2573, citing Menifee v. Ohio Welding Products, Inc. (1984), 15 Ohio St.3d 75, 77. Ohio
law imposes upon the state a duty of reasonable care and protection of its inmates.
McCoy v. Engle (1987), 42 Ohio App.3d 204, 207-208. Reasonable care is defined as
the degree of caution and foresight that an ordinarily prudent person would employ in
similar circumstances. Woods v. Ohio Dept. of Rehab. & Corr. (1998), 130 Ohio App.3d
742, 745. The state is not an insurer of inmates’ safety, however. Moore v. Ohio Dept.
of Rehab. & Corr. (1993), 89 Ohio App.3d 107, 112.
       {¶4} Corrections Officer (CO) Marcia Shaffer was posted to plaintiff’s housing
unit at the time he fell. Shaffer testified that she did not recall plaintiff complaining to her
about either his diet card or a bunk restriction.         Shaffer stated that she was not
authorized to make bed assignments or to issue bunk restrictions. According to Shaffer,
defendant’s policy     requires COs to contact the medical department about a bunk
restriction whenever an inmate complains about such a restriction. Jonathan Young
testified that he was also a CO in plaintiff’s housing unit at the time of the fall and that
he recognized plaintiff from his time at LCI. However, Young did not recall plaintiff
complaining about a bunk restriction. Corrections Sergeant David Davis testified that he
was posted to plaintiff’s housing unit at the time of the incident, but that he did not recall
having any contact with plaintiff prior to his fall.
Case No. 2009-02821                          -3-                 MAGISTRATE DECISION

       {¶5} Although plaintiff testified that he complained to defendant’s staff that he
was entitled to a bunk restriction, he failed to prove that he was issued such a restriction
at LCI. Furthermore, based upon the testimony of Shaffer, Young, and Davis, the court
finds that plaintiff did not notify staff in his housing unit that he was entitled to a lower
bunk restriction prior to his fall.
       {¶6} Plaintiff is required to exercise a reasonable degree of care to ensure his
own safety. See Rose v. Ohio Dept. of Rehab. & Corr., Franklin App. No. 04AP-1360,
2005-Ohio-3935, at ¶9. The court finds that by not following the grievance procedure to
apply for a lower bunk restriction, plaintiff failed to exercise reasonable care for his own
safety, and this lack of notification was the sole proximate cause of plaintiff’s injuries.
       {¶7} Based upon the foregoing, the court finds that plaintiff failed to provide
sufficient evidence to establish his claims that defendant was negligent in not providing
him with a lower bunk restriction. Accordingly, judgment is recommended in favor of
defendant.
       {¶8} A party may file written objections to the magistrate’s decision within 14
days of the filing of the decision, whether or not the court has adopted the decision
during that 14-day period as permitted by Civ.R. 53(D)(4)(e)(i). If any party timely files
objections, any other party may also file objections not later than ten days after the first
objections are filed. A party shall not assign as error on appeal the court’s adoption of
any factual finding or legal conclusion, whether or not specifically designated as a
finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii), unless the party timely
and specifically objects to that factual finding or legal conclusion within 14 days of the
filing of the decision, as required by Civ.R. 53(D)(3)(b).




                                           _____________________________________
                                           ANDERSON M. RENICK
                                           Magistrate
Case No. 2009-02821                 -4-              MAGISTRATE DECISION

cc:


Jennifer A. Adair                    Richard F. Swope
Assistant Attorney General           6480 East Main Street, Suite 102
150 East Gay Street, 18th Floor      Reynoldsburg, Ohio 43068
Columbus, Ohio 43215-3130

MR/dms
Filed August 31, 2011
To S.C. reporter October 13, 2011